Title: To George Washington from Robert Rutherford, 15 December 1790
From: Rutherford, Robert
To: Washington, George



My Dear Sir
Berkeley County [Va.] December 15th 1790

Your Condescending goodness of heart I trust will not rebuke this familiar address. I had indeed promised myself the honor of a short Conference during the recess of Congress, but a violent indisposition prevented me.
An excursion of Ten months thro the South Western frontier, particularly over most parts of the Kentucky, has enabled me, to observe, the great fertility of the soil, with the surprising population, and improvement of that Country, tho perpetually interrupted by the savages, about three persons for each week of the Eight months I remained there, having been Cut off, many of them with aggravated Circumstances of horrour and Commiseration,

or forced with the Most degrading and irksome Captivity, taking into this number those who were migrating thither.
The inhabitants, are numerous, moral, religious, many of them industrious, the great mass of the people, well attached to the union and listen to reason with Calm attention. Perhaps some distant, and indirect management may have been practised, by the insidious policy of those powers, who veiw with malignant eyes, the rising growth of the American people, and to whom it would of Course be Very pleasing to detach, that extensive region, from the Federal league, which it is obvious, would produce many evils and no doubt will be wisely Counteracted.
The State of Virga is held in much affectionate regard by the people, as having afforded them all possible protection in thier state of imbicility, and I am happy to observe, by your late paternal and patriotic Speech to the national Assembly, that they have the fairest prospect of being Considered, with the same tender regard, by the general goverment, so that this great body of well disposed Citizens, will be indissolubly bound in the Federal Compact, by the best of ties, gratitude and affection together with common interest. It is indeed an innate principle to revere with the deepest regard, those who extend help in the hour of impotence and distress, and I am assured that your sentiments have ever Coincided, with the truly wise maxim of every well regulated goverment in the protection of it’s frontier.
This Indian war at a season so favourable in all other respects is baleful in extreme, and it is decidedly my opinion, that if Congress had persued inlarged & active measures, at the termination of the War, firm peace might have been effected, with these Vindictive and troublesome people. However as the Case is, your inlarged prudence, has Certainly directed what is best, that of chastising the inferior, & ill disposed tribes, thereby to awe the more potent nations, and lead to a general peace, an event in every point of Veiw, most desirable, as no advantage Can result, from a Contest with inveterate Savages, who Slay or wound, to the latest breath and that tortures Cannot subdue, whilst Very few of these rational Vermine distroy Valuable numbers of our Species, and Such for the most part, as loudly demand our pity and utmost protection, at the same time that, there assuredly is a measure of Justice, due to this uninformed Cast of mankind.
On a cursory View of the Maps I have suggested, that if the

States Could fix a Strong post on the most Southerly margin of the Lake Mechigan, and others to communicate with any post on the Ohio, the influence on the Conduct of the Indians would be great, and perhaps enable the Americans to supply them on terms, as to share that lucrative branch of traffick, and opperate as a Counterpoise, to that Commanding influence by the unjust detaining of Detroit &c.
Acquiring lands by the Poorer people, is by many thought too difficult, and so it appears to me, as they were taught to beleive that the revolution would opperate in all respects to thier advantage, and produce among other things, a degree of equality in sharing the Vacant Lands of which they are highly deserving, having contributed no less a treasure in the great Contest than their sons and other near relations, to them we must apply in every future emergency, were they then possessed of this fixed property, they would be actuated to defend it with ardour, & tho the immidiate Calls of Goverment, seem to point to this part of the revenue, these people when raised to a state of Meer partial mediocrity, would be the most permanent treasure in support of the Common interest for I have ever Considered, the Settling, this Country, West of the Ohio, as a matter of more real moment, than Selling the soil to individuals, who may have an influence dangerous in future, and such I fear will be the Consequence of some of the Very extensive purchases.
Under the regal goverment, the people obtained lands on easy terms, and thus thier Ideas still ⟨tend⟩ for tho the arbitrary Conduct of that goverment did not escape your observation, having totally Changed it’s measures and notwithstanding the many loyal exertions of the Colony’s whos Citizens had nobly fought and died in the field with thier soldiery, frequently in the front of battle by which Britain acquired more glory and Conquest than had at any time been her lot. Yet lost to gratitude, generosity, and Common justice, the Lands gained by American Valour were parceled out to favourites in England, from Lake Erie to Cape florida, but of this Circumstance the people at large then were and still Continue to be uninformed. The event has proved this policy to have been Very bad, and had that goverment yet existed, the principle had been the same as reason and patriotism are equally shocked when the people seem to be deprived of that participation of benefits to which they are so justly entitled for the emolument of the few.

Thus with exceeding diffidence, have I presumed on the great moderation of your temper, and taught by long experience, that you possess every sublime and generous affection, to submit these unfinished observations, thinking it the duty of every good Citizen to offer such information, as you might Wish to receive, and should any imperfect hint from me render you the least satisfaction, or Conduce in anywise to Serve my Country, or do justice to the respectable people, I have taken the liberty to mention, I am fully rewarded, but if nothing useful should result Pray pardon the weak, but well meant attempt. Conscious, that with a zeal second to Very few, I have ever been an admirer of that train of manly Patriot Virtues, endowments, and good qualities which so peculiarly enrich your mind, and Could I Serve you in any degree, or render you the least acceptable good office, it would give me unspeakable pleasure, as will every possible increase of your dignities, or Circumstance that can redound to render you more truly admired. And now may the Supreme parent of life! and light! and great director of this, and other Systems, far beyond our utmost thought! deign to hold you with amiable Lady, Very long in his good keeping. And may you while life is desirable remain the parent, the guardian, and the guide of a great and generous people, as well as the benifecent friend of all the human race, are the unfiegned wishes of Dear Sir your Most Obt And truly affectionate Hble Sert

R. Rutherford

